DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidalgo et al. (WO02062567, hereinafter “Hidalgo”).
In regard to claims 1 and 20, Hidalgo discloses a multilayer structure having a fluoropolymer layer (pg. 1). The multilayer structure comprises a polyolefin/binder layer/fluorinated polymer (pg. 2). The second form of the invention comprises a binder layer that is replaces by several layers comprising L1 comprising a fluoropolymer and a copolymer of (meth) alkyl acrylate units (pg. 2), L3 comprising a polyolefin functionalized with a carboxylic acid anhydride unsaturated, L3 being in contact with the polyolefin layer (pg. 2). Hidalgo’s L1 layer corresponds to applicant’s layer B, Hidalgo’s L3 layer corresponds to layer C, and Hidalgo’s polyolefin layer corresponds to Layer E. The resulting structure is L1 comprising at least one fluoropolymer and one acrylic copolymer comprising monomers having functional groups X (pg. 5), L3 consisting of at least one first olefinic polymer comprising monomers having functional groups Y capable of interacting with functional groups X, the monomers bearing functional groups Y being vinyl esters of saturated carboxylic acids (pg. 12 462), and a polyolefin layer comprising at least one olefinic polymer incompatible with said fluoropolymer of said layer B (pg. 9). Hidalgo discloses that L3 can be diluted by at least one polyolefin such as those described (pg. 12 lines 460-462) and that polyolefin is not grafted (pg. 13 lines 535-541).
In regard to claim 3, Hidalgo discloses an intermediate layer L2 that is between the L3 and the polyolefin layer (pg. 7). L2 can comprises a functionalized and/or a non-functionalized polyolefin (pg. 7). The polyolefins used can be those used to describe L3 (pgs. 7-9). Thus, L2 comprises at least one second olefinic polymer comprising monomers having functional groups Z capable of interacting with said functional groups Y, said second olefinic polymer being different from that/those included in said layer C. 
In regard to claim 4, Hidalgo discloses that the functional groups in L1 are chosen from carboxyl groups, carboxylic acid anhydrides, and mixtures of these groups (pg. 6).
In regard to claim 5, Hidalgo disclose that the vinyl esters of saturated carboxylic acids are vinyl acetate (pg. 12 462).
In regard to claim 6, Hidalgo discloses that layer 2 comprising functional groups Z are chosen from unsaturated carboxylic acids, unsaturated dicarboxylic acids having 4 to 10 carbon atoms and anhydride derivatives thereof (pgs. 6-9).
In regard to claim 7, Hidalgo discloses that the acrylic copolymer of said L1 contains alkyl (meth) acrylate units (pg. 6).
In regard to claim 8, Hidalgo discloses that the acrylic copolymer of L1 can comprise 30% of monomers bearing functions of alkyl (meth) acrylate (pg. 6).
In regard to claim 9, Hidalgo discloses that L1 is free of alpha-olefinic polymer comprising at least one functional group chosen from a carboxyl group, an acid anhydride group, a hydroxyl group, and epoxy group (pg. 6).
In regard to claim 10, Hidalgo discloses that L3 is a polyolefin functionalized with an unsaturated carboxylic acid anhydride (pg. 7). The polyolefin consists of a ethylene with vinyl esters of carboxylic acids saturated products such as vinyl acetate, the proportion of comonomer up to 40% by weight (pg.12 462).  
In regard to claim 11, Hidalgo discloses that the first olefinic polymer of said layer C is a terpolymer of ethylene, of an unsaturated polar comonomer having functional groups Y, and of a C1-C8 alkyl (meth)acrylate (pgs. 11-12).
 In regard to claim 12, Hidalgo discloses that the second olefinic polymers of L2 is obtained by grafting at least one unsaturated polar monomer having a functional group Z to at least one propylene homopolymer (pg. 9).
In regard to claim 13, Hidalgo does not discloses an optional layer that would correspond to applicant’s layer A. Thus, Hidalgo meets the claim limitation as Layer A is an optional claim component. 
In regard to claim 14, Hidalgo discloses a multilayer structure that comprises L2, said polymer incompatible with said layer E is chosen from propylene homopolymers, copolymers of propylene and of alpha-olefin and the mixtures of these polymers (pg. 9). 
In regard to claim 15, Hidalgo discloses a tube with a multilayer structure wherein the polyolefin layer is the outer layer of said tube (pg. 2). 
In regard to claim 16, Hidalgo discloses that the tube transports fluids (pg. 2).
In regard to claim 17, Hidalgo discloses that the tube transports drinking water (pg. 3).
In regard to claim 18, Hidalgo discloses that the first olefinic polymer of L3 is a terpolymer of ethylene, of an unsaturated polar comonomer having functional groups Y, and of methyl, propyl, butyl, 2-ethylhexyl, isobutyl or cyclohexyl (meth)acrylate (pgs. 6-9).
In regard to claim 19, Hidalgo discloses that the tube transports hot drinking water (pg. 3).

Response to Arguments
Applicant's arguments filed 06/04/2018 have been fully considered but they are not persuasive. 
The applicant argues that Hidalgo discloses that the polyolefin of layer L3 is a grafted polymer having unsaturated carboxylic acid groups graphed onto the main chain, thus the polymer of L3 does not consists of ethylene monomers, monomers having functional groups Y capable of interacting with the functional groups X, the monomers bearing functional groups Y consists of unsaturated epoxides or vinyl esters of saturated carboxylic acids, and optionally C1 to C8 alkyl (meth)acrylates monomers. 
In response, Hidalgo discloses that L3 can be diluted by at least one polyolefin such as those described (pg. 12 lines 460-462) and that polyolefin is not grafted (pg. 13 lines 535-541). The polyolefin described is a copolymer of ethylene with at least one product chosen from vinyl esters of carboxylic acids saturated such as vinyl acetate (pg. 12 lines 460-463). Thus, layer L3 can be a blend of a functionalized polyolefin and a non-functionalize polyolefin. The applicant uses “comprising” language immediately following the preamble wherein the “consisting of” language is used in the body of the claim. When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements” ( a layer “selected from the group consisting of” specific resins is closed to resins other than those listed) MPEP 2111.03.  However, in the instant case, the applicant claims that layer C may consist of a very broad range of first olefinic polymers. The applicant does not provide specific resins in which the layer C is selected from. Thus, there is a strong presumption that the claimed layer C is open to unrecited elements as the claimed first olefinic polymer can be a vast number of different polymers. The  Hidalgo discloses L3 that contains the specific first olefinic polymer along with a functionalized polyolefin thus meeting the limitations of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782